UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6814



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ANDRE D. MINOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-89-82, CA-96-120-3)


Submitted:   October 17, 1996             Decided:   October 24, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Andre D. Minor, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion under 28 U.S.C. § 2255 (1994), amended by Antiterroism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss on the reasoning of the district court.

United States v. Minor, Nos. CR-89-82; CA-96-12-3 (E.D. Va. May 9,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2